                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 SHAWN DALLAS OWEN,                               )
                                                  )
            Petitioner,                           )
                                                  )
 v.                                               )            No. 3:18-CV-106-HSM-DCP
                                                  )
 KNOX COUNTY DETENTION                            )
 FACILITY,                                        )
                                                  )
            Respondent.                           )

                                  MEMORANDUM OPINION

       Now before the Court is a pro se prisoner’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 [Doc. 2]. On June 12, 2018, the Court ordered Respondent to answer or

otherwise respond to the petition within thirty days [Doc. 8]. On July 5, 2018, the Court docketed

Petitioner’s motion to stay this action to allow him to exhaust his state court remedies [Doc. 9].1

On July 12, 2018, Respondent filed a motion to dismiss the petition due to Petitioner’s failure to

exhaust his state court remedies [Doc. 10]. Petitioner did not file a response to this motion and the

time for doing so has passed. E.D. Tenn. L.R. 7.1. As such, Petitioner has waived any opposition

thereto. E.D. Tenn. L.R. 7.2; Elmore v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d 577 F.2d

740 (6th Cir. 1978). Also, on July 19, 2019, Respondent filed a response in opposition to

Petitioner’s motion to stay [Doc. 14].       As both Petitioner’s motion to stay [Doc. 9] and

Respondent’s motion to dismiss [Doc. 10] address substantively related issues, the Court will

address these motions together.




       1
        This filing is undated and it is therefore unclear when Petitioner filed it by placing it in
the hands of prison officials for mailing under the prisoner mailbox rule. Houston v. Lack, 487
U.S. 266, 270-71 (1988).
        First, in his motion to stay, Petitioner requests that the Court hold this matter in abeyance

so that he may exhaust his state-court remedies by pursuing a petition for post-conviction relief

that he has filed in state court and for which he has been appointed counsel who is preparing an

amended petition [Doc. 9 p. 1]. In its motion to dismiss, however, Respondent seeks to dismiss

this matter due to Petitioner’s failure to exhaust his claims in state court [Doc. 10]. Also, in its

response in opposition to the motion to stay, Respondent asserts that Petitioner has not shown good

cause as required to establish that he is entitled to stay and abeyance of this matter [Doc. 14].

        A federal court has the discretion to stay and hold a habeas corpus petition in abeyance to

allow a petitioner to exhaust his claims in the state court, but only if the petitioner shows good

cause for failing to exhaust his claims prior to filing his habeas corpus petition. Rhines v. Weber,

544 U.S. 269, 273 (2005) (providing that “because granting a stay effectively excuses a petitioner’s

failure to present his claims first to the state courts, stay and abeyance is only appropriate when

the district court determines there was good cause for the petitioner’s failure to exhaust his claims

first in state court”); Hickey v. Hoffner, 701 F. App’x 422, 426–27 (6th Cir June 30, 2017)

(providing that a 2254 petitioner who can show good cause for failing to exhaust all of his claims

prior to filing a habeas petition may be entitled to stay of his petition).

        In its response in opposition to the motion to stay, Respondent notes that Petitioner pled

guilty to the charges underlying his habeas petition on March 13, 2017, that the state court docketed

Petitioner’s pro se petition for post-conviction relief for those convictions on March 6, 2018, and

that Petitioner filed his habeas petition in this Court by submitting it to the prison mailroom on

March 8, 2018 [Doc. 14 p. 4]. Accordingly, Respondent asserts that Petitioner’s statement in his

motion to stay that he had not heard back from the state court about his post-conviction petition at

the time he filed the instant § 2254 petition is not good cause to excuse Petitioner’s failure to



                                                   2
exhaust his state court remedies, as Petitioner did not give the state court a legitimate opportunity

to provide a remedy to the post-conviction petition [Id.].

       The Court is cognizant, however, that, as Petitioner waited nearly a year after his

underlying convictions became final to file his state court petition for post-conviction relief, a

significant portion of the year-long statute of limitations for Petitioner to file a § 2254 petition

regarding those convictions also passed. Specifically, pursuant to the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), a one-year statute of limitations applies to all applications

seeking a writ of habeas corpus under 28 U.S.C. § 2254. See 28 U.S.C. § 2244(d)(1). The statute

generally begins to run “[t]he date on which the judgment became final by the conclusion of direct

review or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Thus,

where a Tennessee petitioner did not pursue a direct appeal, his state court conviction is deemed

“final” upon the expiration of the thirty-day time-period during which he could have commenced

a direct appeal. See, e.g., Feenin v. Myers, 110 F. App’x 669 (6th Cir. 2004) (citing Tenn. R. App.

P. 4(a)). The time “during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending shall not be counted

toward any period of limitation. . . . ,” however. 28 U.S.C. § 2244(d)(2).

       If the Court assumes that Petitioner did not file an appeal of his convictions, accepts as true

Respondent’s undisputed assertions regarding the timing of Petitioner’s convictions and the filing

of his post-conviction petition, and applies the above-cited rules, approximately three-hundred and

twenty-eight days of Petitioner’s AEDPA one-year statute of limitation for his § 2254 petition ran

before Petitioner filed his state court petition for post-conviction relief on March 6, 2018. Thus,

if the Court dismisses Petitioner’s § 2254 petition due to Petitioner’s failure to exhaust his state

court remedies, Petitioner will have approximately thirty-seven days after a final state court



                                                 3
judgment on a properly filed application for state post-conviction or other collateral relief to file a

timely federal petition for habeas relief.

        The Supreme Court has considered this specific concern regarding federal habeas petitions

containing claims that the petitioner did not exhaust in state court, however, and still found that a

district court may not stay a § 2254 petition asserting such claims unless the petitioner shows good

cause for failing to exhaust his claims prior to filing his § 2254 petition. Specifically, in Rhines,

the Court noted that where a habeas petitioner comes to a federal court with unexhausted claims

close to the end of the one-year AEDPA limitations period, the petitioner’s chances to exhaust

those claims in state court and refile in federal court before the statute of limitations passes are

slim. Rhines, 544 U.S. 275–76. The Court still held, however, that such a petitioner must establish

good cause to be entitled to a stay. Id. at 277 (noting that “[s]taying a federal habeas petition

frustrates the AEDPA’s objective of encouraging finality by allowing a petitioner to delay the

resolution of the federal proceedings. It also . . . decreases a petitioner’s incentive to exhaust all

his claims in state court prior to filing his federal petition”). The Rhines Court also opined that a

federal court granting a stay should place reasonably brief limits on the petitioner’s time to return

to federal court, specifically citing a thirty-day limit. Id. at 278.

        Liberally construing the filings in favor of Petitioner, nothing supports finding that

Petitioner has established good cause to excuse his failure to exhaust his state court remedies prior

to filing this action. The state court docketed Petitioner’s state court petition for post-conviction

relief only two days before Petitioner filed his § 2254 petition with this Court. While the Court is

aware that a petitioner’s reasonable confusion about the timeliness of a state filing may be good

cause to allow him to file a “‘protective’” habeas petition in federal court, see Pace v. DiGuglielmo,




                                                   4
544 U.S. 408, 416 (2005), Petitioner has set forth nothing to suggest that he was reasonably

confused about whether his state court petition was timely.

        Further, it is apparent that, by the time Petitioner filed his motion to stay, the state court

had appointed Petitioner counsel for his post-conviction petition and that this counsel was pursuing

the motion on Petitioner’s behalf [Doc. 9 p. 1]. Moreover, as set forth above, Petitioner will have

approximately thirty-seven days after a final state court judgment on a properly filed application

for state post-conviction or other collateral relief to file a timely federal petition for habeas relief,

which is more than the thirty-day-limit contemplated in Rhines for a petitioner in a stayed habeas

matter to return to federal court.

        Accordingly, for the reasons set forth above, Petitioner’s motion to stay [Doc. 9] will be

DENIED, Respondent’s motion to dismiss [Doc. 10] will be GRANTED, and this matter will be

DISMISSED without prejudice due to Petitioner’s failure to exhaust his state court remedies.

        The Court must now consider whether to issue a certificate of appealability (“COA”),

should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may

appeal a final order in a habeas proceeding only if he is issued a COA, and a COA may only be

issued where a Petitioner has made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a procedural basis without

reaching the underlying claim, a COA should only issue if “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Reasonable jurists would not debate the Court’s findings

that that Petitioner did not exhaust his state court remedies prior to filing his petition for habeas




                                                   5
corpus relief and that Petitioner has not established good cause for his failure to do so.

Accordingly, a COA SHALL NOT ISSUE.

      AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

      ENTER:



                                                    /s/ Harry S. Mattice, Jr._______
                                                   HARRY S. MATTICE, JR.
                                                UNITED STATES DISTRICT JUDGE




                                            6
